UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMB1A F I L E D
) FEB 1 1 2011
‘ ' C| k, U.S. D' t° t&B nkruptcy
Derlan Douglas Hlcklnan’ § Coiiits for thelllislrict of Columbia
Plaintiff, )
)
v. § Civil Action No.  
PACER Federal Court Services, )
)
Defendant. )
)

l\/IEMORANDUM OPINION

This matter is before the Court on its initial review of plaintifF s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a District of Columbia resident, purportedly is suing the United States Courts’
Public Access to Court Electronic Records ("PACER"). He seeks "any payments due for
PACER court service network of 94 federal courts document scaning [sic] ability’s [sic] and
patent fees [] or payments for the equipment used . . . ." that he claims are due him, Compl. at l.
Plaintiff seeks $94 million in damages. Complaints that describe fantastic or delusional
scenarios or contain "fanciful factual allegation[s]" are subject to dismissal under 28 U.S.C.
§ 1915(€)(2). Neitzke v. Wz'llz`ams, 490 U.S. 319, 325 (1989); accord Best v. Kelly, 39 F.3d 328,
330-31 (D.C. Cir. l994). This complaint qualifies for such treatment and, thus, will be
dismissed A separate Order accompanies this Memorandum Opinion.

¢ United States Districi Judge  `i

Date: February [O , 2011